DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments 24 June 2022 for the application filed 24 January 2020. Claims 1-3 and 5-12 are pending (Claim 4 was previously canceled; Claims 1, 2, 5, and 6 have been amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/KR2018/008485, filed 26 July 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2018-0087354, filed 26 July 2018; K10-2017-0094888, filed 26 July 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities:
“and changing the concentration of at least one element selected from the group consisting of…”. 
Claim 10 is objected to because of the following informalities:
“wherein the polymer or salting-out ions are added…” (make “ion” plural). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by PENDERGRAST et al. (US PGPub 2019/0040093 A1).
	Regarding Claim 1, PENDERGRAST discloses methods for isolating extracellular vesicles (EVs, e.g., microvesicles; p0035) released by mammalian cells into bodily fluids (i.e., a method for isolating extracellular vesicles; abstract; bodily fluids/biofluids, p0036). Microvesicles are isolated from samples wherein samples are treated with precipitation inducing reagent monosodium urate (i.e., adding cations to a biological sample containing extracellular vesicles; p0022, p0031), incubated under conditions sufficient to induce crystal/precipitant formation (i.e., at a concentration sufficient to form an extracellular vesicle-cation insoluble complex), and separated via centrifuge (i.e., separating the extracellular vesicle-cation insoluble complex from the biological sample, wherein the separating is performed by using at least one method selected from the group consisting of centrifugation…; p0022). Pelleted precipitants are then resuspended in solution (p0022) and subsequently separated to obtain a purified microvesicle particle fraction thereby isolating the particles from the samples (i.e., separating the cations from the complex to purify the extracellular vesicles; p0044). 
	The limitation “wherein the cations have a specific affinity for the extracellular vesicles” is directed toward a property inherent to the claimed cations. Because the prior art discloses the use of a precipitation inducing agent, such a property is inherent. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
	The limitation “inducing a specific binding between the extracellular vesicles and the cations by reacting the cations with the extracellular vesicles contained in the biological sample, thereby forming an extracellular vesicle-cation insoluble complex” is directed toward an intended result of the claimed method step of “adding cations to a biological sample containing extracellular vesicles”. Such a limitation is not considered an active step that can be practiced and is instead a wholly expected result from the reaction of a cation with the vesicles. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Furthermore, as disclosed by the prior art, the addition of a precipitation reagent containing cations results in the precipitation of bioparticles (i.e., the formation of insoluble complexes; p0022, p0044); therefore, the prior art explicitly discloses the claimed intended result.
	Regarding Claim 2, PENDERGRAST discloses the method of Claim 1. PENDERGRAST further discloses the samples are biofluids from, e.g., whole blood, serum, plasma, urine, saliva, milk, ascites, amniotic fluid, semen, cerebrospinal fluid (i.e., wherein the biological sample is at least one sample selected from the group consisting of mammalian cell culture medium, bacterial cell culture medium, yeast culture medium, a tissue extract, a cancer tissue, serum, blood plasma, saliva, tears, sweat, urine, feces, cerebrospinal fluid, ascites, amniotic fluid, semen, milk, dust, fresh water, seawater, soil, and a fermented food; p0036).
	Regarding Claim 3¸ PENDERGRAST discloses the method of Claim 1. PENDERGRAST further discloses monosodium urate (i.e., wherein the cations are metal cations; p0031).
	Regarding Claim 7, PENDERGRAST discloses the method of Claim 1. PENDERGRAST further discloses the addition of tris(2-carboxyethyl)phosphine (TCEP) to the biofluid sample prior to isolating the desired microvesicles (i.e., pre-treating the sample before step (a); p0022).
	Regarding Claim 8, PENDERGRAST discloses the method of Claim 1. PENDERGRAST further discloses that isolated microvesicles, e.g., exosomes, are further analyzed using electron microscopy methods (i.e., post-treating the purified extracellular vesicles after step (d); p0072).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENDERGRAST et al. (US PGPub 2019/0040093 A1) in view of NAKAI et al. (Scientific Reports, 6, 33935, 23 September 2016, pg. 1-11).
Regarding Claim 5, PENDERGRAST discloses the method of Claim 1. PENDERGRAST further discloses that biofluid samples treated with precipitant, after centrifugation and separation from the biofluid, are further separated to obtain purified microvesicles (p0044). However, PENDERGRAST is deficient in explicitly disclosing that this separation step to obtain purified microvesicles comprises at least one method selected from the group consisting of adding a chelating agent to the separated extracellular vesicle-cation complex, changing a pH value, and changing the concentration of at least one selected from the group consisting of imidazole, histidine, ethylenediamine tetraacetate acid, and a salt.
NAKAI discloses an affinity-based method for the isolation of extracellular vesicles (title, abstract). Extracellular vesicles prepared from cell culture (§Methods, Cell culture and preparation of cell culture supernatant, pg. 9) are isolated using an affinity-based method (§Methods, Tim4-affinty purification of sEVs, pg. 9). Bound EVs are then separated from cell culture media (§Methods, Tim4-affinty purification of sEVs, pg. 9) and subsequently eluted from the affinity matrix using Tris-HCl and EDTA to produce purified EV fractions (§Methods, Tim4-affinty purification of sEVs, pg. 9). Such an elution from the affinity matrix is a commonly practiced technique known to one of ordinary skill in the art. Absent showings of unexpected results or criticality to the use of a chelating agent to separate particles from affinity matrices, the claimed limitation of adding a chelating agent would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.  All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
	Regarding Claim 6, modified PENDERGRAST makes obvious the method of Claim 5. NAKAI further discloses EDTA (i.e., wherein the chelating agent is at least one selected from the group consisting of… ethylenediamine tetraacetate (EDTA)…; §Methods, Tim4-affinty purification of sEVs, pg. 9).

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENDERGRAST et al. (US PGPub 2019/0040093 A1) in view of BATRAKOVA et al. (WO 2017/173034 A1; equivalent publication US PGPub 2020/0297631 A1 is referenced herein).
	Regarding Claim 9, PENDERGRAST discloses the method of Claim 1. PENDERGRAST further discloses pre-spinning the biofluid sample to remove cellular contamination and debris (p0022). However, the prior art is deficient in disclosing adding a polymer or salting-out ions in step (a).
	BATRAKOVA discloses methods for forming biological treatment compositions comprising exosomes (p0003, p0007) and further discloses their purification from cell culture using affinity-based magnetic stationary phases (affinity-based stationary phase: p0073, p0354; cell culture, p0125). BATRAKOVA further discloses that the cells are initially treated by a block copolymer to advantageously increase the production of exosomes (first sentence of p0126). Thus, prior to the earliest effective filing date of the invention, one of ordinary skill in the art would have found it obvious to include a step of adding a polymer to a biofluid sample comprising microvesicles as suggested by BATRAKOVA in the method of isolating extracellular vesicles disclosed by PENDERGRAST to advantageously increase the production of microvesicles from the biofluid
Regarding Claim 10, modified PENDERGRAST makes obvious the method of Claim 9. BATRAKOVA further discloses that the cells are initially treated by a block copolymer prior to exosome purification (i.e., wherein the polymer or salting-out ion[s] are added before, simultaneously with, or after the addition of the cations; first sentence of p0126).
Regarding Claims 11 and 12, modified PENDERGRAST makes obvious the method of Claim 9. BATRAKOVA further discloses block copolymer compositions include amphiphilic block copolymers (p0126), which include polyethylene glycol and poly(2-oxazolines), such as poly(2-methyl-2-oxazoline), poly(2-ethyl-2-oxazoline), and poly-(2-propyl-2-oxazoline) (i.e., wherein the polymer is polyethylene glycol or polyoxazoline; wherein the polyoxazoline is poly(2-methyl-2-oxazoline), poly(2-ethyl-2-oxazoline), or poly(2-propyl-2-oxazoline); p0117).

Response to Arguments
	Applicant’s amendments filed 24 June 2022 are persuasive. The previous grounds of rejection for Claims 1-3 and 5-10 under 35 USC 102(a)(1) as anticipated by NAKAI and Claims 11 and 12 under 35 USC 103 as obvious over NAKAI in view of BATRAKOVA have been withdrawn. However, upon further consideration and search, new grounds of rejection have been made for Claims 1-3, 7, and 8 under 35 USC 102(a)(1)/(a)(2) as anticipated by PENDERGRAST; for Claims 5 and 6 under 35 USC 103 as obvious over PENDERGRAST in view of NAKAI; and for Claims 9-12 under 35 USC 103 as obvious over PENDERGRAST in view of BATRAKOVA.
	Please note the added Claim Objections.
Applicant’s arguments have been considered but are not persuasive because they are directed to prior art rejections that have been withdrawn. Therefore, the arguments are not commensurate in scope with the present prior art rejections.
	All other arguments have been indirectly addressed.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777